Citation Nr: 1434075	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral breast fibroadenoma, also diagnosed as fibrocystic breasts, with residual scars.


REPRESENTATION

The Veteran is represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in Roanoke, Virginia.  

During the pendency of this appeal, the Veteran asserted that she experienced rashes secondary to her service-connected bilateral breast fibroadenoma/fibrocystic breasts.  A claim of entitlement to service connection for a skin disability, to include as secondary to bilateral breast fibroadenoma/fibrocystic breasts, has not been developed for appellate review and, thus, the Board does not have jurisdiction to consider it herein.  Accordingly, the Board is referring this claim to the RO for the appropriate action.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's bilateral breast fibroadenoma or fibrocystic breasts have been manifested by pain, soreness, tenderness, scars, and lumps and/or cysts, but no functional impairment of her urinary or gynecological systems.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral breast fibroadenoma, also diagnosed as fibrocystic breasts, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7628 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Prior to the initial adjudication of the Veteran's above-captioned claim, the RO's January 2009 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the January 2009 letter notified the Veteran that she must submit, or request that VA obtain, evidence of the worsening of her disability and the different types of evidence available to substantiate her claim for a higher rating.  Further, this letter also informed her of the general requirements to obtain a higher rating, and the need to submit evidence of how such worsening affected her employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 118, 120 (2004). 

Additionally, during the pendency this appeal, the Veteran was afforded VA examinations in January 2009 and November 2013 in order to ascertain the severity of her service-connected bilateral breast fibroadenoma/fibrocystic breasts.  The VA examiners reviewed the Veteran's claims file, elicited from the Veteran her symptoms and history, and administered thorough clinical examinations, which allowed for fully-informed evaluations of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Throughout the pendency of this appeal, the Veteran's service-connected bilateral breast fibroadenoma or fibrocystic breasts have been assigned a noncompensable rating pursuant to Diagnostic Code 7628, which concerns benign neoplasms of the gynecological system or breast.  38 C.F.R. § 4.116.  Diagnostic Code 7628 instructs VA to rate disabilities according to impairment in function of the Veteran's urinary or gynecological systems, or as a skin disability.

In January 2009, the Veteran underwent a VA examination to assess the severity of her service-connected bilateral breast fibroadenoma.  The Veteran reported intermittent breast masses and tenderness.  Physical examination was normal and blood testing was within normal limits, with only insignificant abnormalities.  The examiner observed two scars, one on each breast.  The examiner described them as being 2 centimeters by 0.3 centimeters, with no tenderness, no disfigurement, no ulceration, no adherence, no instability, no tissue loss, no inflammation, no edema keloid formation, neither hypo- nor hyperpigmented, no abnormal texture, and no loss of motion.  Further, the examiner described the scars as well-healed and "barely visible."  The examiner concluded that the diagnosis associated with the Veteran's disability was fibrocystic breast disease, status post excisional biopsies, with residual scars.  The examiner concluded that the Veteran's disability did not affect her daily activities.

In a statement received by VA in March 2009, the Veteran described her course of treatment with respect to her bilateral breast fibroadenoma or fibrocystic breast disease.  She then stated that after a procedure to remove the fibrocystic lumps, the lumps reappeared.  Thereafter, the Veteran stated that her breasts remained painful and sore.

In March 2009, the Veteran underwent an annual mammogram, the results of which were compared to those of a February 2008 mammogram.  Oblique and craniocaudal views revealed no significant changes, with no dominant mass, no clustered microcalcifications, no skin changes, and no nipple retractions.  The impression was no evidence of malignancy and no significant change.

In July 2010, the Veteran underwent a routine bilateral screening mammogram.  Oblique and craniocaudal views of both breasts were compared with the results of a February 2008 mammogram.  Based on this comparison, the radiologist determined that there had been no significant change, with no dominant masses, no clustered microcalcifications, no skin changes, and no nipple retractions.  The Veteran's breast tissue was heterogeneously dense and nodular in pattern, which reduced the sensitivity of the mammography.  Several stable-appearing calcifications were seen in both breasts.  The nodular pattern of the breast tissue appeared to be stable, bilaterally.  No new suspicious findings were detected.  Ultimately, the impression was no evidence of malignancy and no significant changes.

In September 2011, the Veteran underwent a VA examination wherein she reported experiencing soreness, pain, and lumps.  The Veteran also endorsed itchiness and red bumps, with "break outs" on her breasts.  With respect to the scar on her breast, the Veteran reported that the associated skin did not break down, but that she experienced pain and tenderness.  The Veteran also asserted that she experienced breast numbness to due continued pain.  Upon physical examination, the examiner observed that there was one scar on each breast from a past biopsy.  The scars were identical, each measuring 0.7 centimeters by 0.2 centimeters.  The examiner described them as linear, superficial, non-painful, with no skin breakdown, no inflammation, no edema, no keloid formation, and non-disfiguring.  Further, the examiner determined that the scars did not limit the Veteran's range of motion and that they did not cause a limitation in function.  Physical examination of the breast revealed nodularities and diffuse tenderness on the left, but no skin abnormalities, no masses, no nipple discharge, and no dimpling.  On the right, the examiner did not indicate that nodularities were present.  Further, there were no skin abnormalities, no masses, no nipple discharge, and no dimpling.  The examiner stated that there was no breast asymmetry.  Ultimately, the examiner opined that the Veteran's service-connected bilateral breast fibroadenoma or fibrocystic breasts did not affect her usual occupation and did not affect her daily activities.

In January 2012, the Veteran testified at a hearing before the Board that she experienced pain, soreness, and "break outs," that occurred as often as once per month or every three, four, or six months.  She also referred to these "break outs" as flare-ups, and stated that there was no identified trigger associated with their onset.  Later during the hearing, the Veteran described the "break-outs" as heat rashes, bilaterally, with associated pain and itchiness, as well as occasional redness.  The Veteran stated that the rash, when it occurred, was located above her nipples and extended up to her mid-chest, bilaterally.  When asked when she last experienced a break out or flare-up, the Veteran responded 2002.  She claimed that prescribed pain medication caused drowsiness, which required her to miss work.  She also said that she took over-the-counter medication, without further elaboration, as well topical cream.  She applied the cream only when the rash appeared.  The Veteran then testified that the last surgery she underwent was in 2002, and specifically denied undergoing any surgeries since then.  The Veteran said that the scars were tender and painful, but only when she experienced a "break out" or flare-up; otherwise, she stated that the scars did not bother her.  With respect to impairment of her daily activities, the Veteran stated that she was able to complete her household chores, but that she had to work through pain.  The Veteran described the pain as throbbing in nature.

In March 2013, the Veteran underwent a private, digital mammogram of both breasts.  The Veteran's breasts were determined to be heterogeneously dense, which lowered the sensitivity of the mammography.  There were no apparent masses, architectural distortion, or suspicious calcifications.  The impression was no evidence of malignancy.

In March 2013, the Veteran appeared for a private gynecological examination and Pap smear.  A physical examination of her breasts showed that there were no masses noted.  Further, the Veteran's breasts were non-tender, there were no palpable axillary nodes, and there were no skin changes.

Separate April 2013 private treatment reports demonstrated that the Veteran appeared for a routine, annual gynecological check-up.  Physical examination of her breasts revealed no masses, no significant tenderness, no palpable axillary nodes, and no skin changes.

In November 2013, the Veteran underwent a VA examination.  The Veteran described the symptoms of her bilateral breast fibroadenoma/fibrocystic breasts as daily pain, tenderness, and soreness.  She denied nipple discharge, red streaks, swelling, and changes in skin texture.  She also denied undergoing mastectomy, reduction, and augmentation, but endorsed a left breast biopsy.  The Veteran endorsed increased breast "lumpiness" and pain associated with her menses.  The examiner described the Veteran's breasts as non-tender, without nipple discharge, no dimpling, no erythema, and no excessive warmth.  There was scattered dense tissue, bilaterally, more noticeable on the right.  The left breast scar was "barely visible" and blended well with the surrounding skin.  Further, the left breast scar was non-keloid and was approximately 0.5 centimeters in size.  The examiner found that the Veteran's bilateral breast disability did not affect her ability to work.

Preliminarily, the Board acknowledges the evidence of record demonstrating that the Veteran complained of and was treated for a variety of symptoms and/or disabilities during the pendency of this appeal.  Among these were bilateral upper and lower extremity numbness, tingling, and diffuse pain and fatigue.  Based on the Veteran's complaints, she underwent an evaluation for fibromyalgia.  After clinical evaluation, a medical professional determined that a diagnosis of such was not warranted.  Further, the evidence did not demonstrate that the Veteran's symptoms (bilateral upper and lower extremity numbness, tingling, and diffuse pain and fatigue) were manifestations of her service-connected bilateral breast fibroadenoma or fibrocystic breasts.  Additionally, the Veteran was treated for one uterine fibroid, possible chronic fatigue syndrome, lichen sclerosus, folliculitis, pruritis, and dermatitis and/or seborrheic dermatitis.  The competent evidence of record did not demonstrate that any of these disabilities, or the symptoms associate with each, were manifestations of the Veteran's service-connected bilateral breast fibroadenoma or fibrocystic breasts.  

Given the Veteran's assertions regarding her rashes, the Board has referred to the RO a claim of entitlement to service connection for a skin disability, to include as secondary to her service-connected bilateral breasts fibroadenoma or fibrocystic breasts.  

To the extent that the Veteran asserts that her bilateral upper and lower extremity numbness, tingling, and diffuse pain and fatigue, uterine fibroid, possible chronic fatigue syndrome, lichen sclerosus, folliculitis, pruritis, and dermatitis and/or seborrheic dermatitis, or the symptoms thereof, or any other disability or symptoms, are aspects of her bilateral breast fibroadenoma or fibrocystic breasts, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability or symptoms is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities, such as other medical conditions.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinion as to the medically complex question is accorded no probative value.  As such, the Board will not consider these symptoms and/or disabilities as aspects of the disability picture associated with the Veteran's service-connected bilateral breast fibroadenoma or fibrocystic breasts.

The competent and credible evidence of record did not demonstrate that the Veteran's bilateral breast fibroadenoma/fibrocystic breasts resulted in functional impairment of her urinary or gynecological systems.  See 38 C.F.R. §§ 4.115b, 4.116, Diagnostic Codes 7500 through 7542, and 7610 through 7629.  The evidence demonstrates that the Veteran's service-connected bilateral breast fibroadenoma/fibrocystic breasts were manifested by pain, soreness, tenderness, and lumps and/or cysts, but that there was no effect on her ability to perform her occupational or daily activities.  Consequently, a compensable rating for the Veteran's bilateral breast fibroadenoma/fibrocystic breasts is not warranted for any distinct period.  See 38 C.F.R. § 4.31 (2013).

With respect to the scars associated with the Veteran's bilateral breast fibroadenoma/fibrocystic breasts, the Veteran initially asserted that they were painful only during flare-ups, but later stated that they were painful on a daily basis.  The clinical evidence of record demonstrated that the total area covered by the scars was 1.2 centimeters squared, 0.28 centimeters squared, or 0.5 centimeters squared.  The evidence consistently demonstrated that they were located on her breasts and were linear, superficial, and stable.  As such, given the characteristics and location of the scars, 38 C.F.R. § 4.118, Diagnostic Code 7804, which concerns painful scars, is the only potentially applicable diagnostic code.  Although the Veteran provided lay reports of painful scars, the clinical evidence contradicted this, including upon palpation.  Specifically, the January 2009 VA examiner described the scars as follows:  no tenderness, no disfigurement, no ulceration, no adherence, no instability, no tissue loss, no inflammation, no edema keloid formation, neither hypo- nor hyperpigmented, no abnormal texture, and no loss of motion.  Further, the examiner described the scars as well-healed and "barely visible."  The September 2011 VA examiner described them as linear, superficial, non-painful, with no skin breakdown, no inflammation, no edema, no keloid formation, and non-disfiguring.  Further, the examiner determined that the scars did not limit the Veteran's range of motion and that they did not cause a limitation in function.  Finally, the November 2013 VA examiner described the Veteran's left breast scar as barely visible.  Based on the above, the Board finds that the VA examiners' opinions of record are more probative than the Veteran's lay report of pain associated with her breast scars.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that, in weighing the credibility, VA may consider inconsistent statements and consistency with other evidence of record).  As such, the Board finds that a compensable rating for the scars associated with the Veteran's service-connected bilateral breast fibroadenoma or fibrocystic breast is not warranted.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture associated with the Veteran's service connected bilateral breast fibroadenoma/fibrocystic breasts is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected bilateral breast fibroadenoma/ fibrocystic breasts is evaluated as a gynecological disability pursuant to 38 C.F.R. §4.116, Diagnostic Code 7628, the criteria of which is found by the Board to addresses the level of occupational and social impairment caused by this disability.  Id.  The Veteran's bilateral breast fibroadenoma/fibrocystic breasts are manifested by pain, soreness, tenderness, scars, and lumps and/or cysts, but no functional impairment of her urinary or gynecological systems.  Further, there was no demonstrated impairment of the Veteran ability to work or perform her daily activities, and there was no impairment of her range of motion.  When comparing the severity of this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran experiences symptoms, but that those symptoms do not meet or more nearly approximate a compensable rating.  Compensable ratings are provided for certain manifestations of bilateral breast fibroadenoma/fibrocystic breasts, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  Consequently, the Board concludes that the noncompensable rating reasonably describes the Veteran's disability level and symptomatology and, thus, the schedular evaluation is adequate.  As such, referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.116, Diagnostic Code 7628; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable evaluation for bilateral breast fibroadenoma throughout the appeal period, and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). .


ORDER

A compensable rating for bilateral breast fibroadenoma is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


